MEMORANDUM **
James Edward Bryant appeals the sentence imposed following the revocation of his supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Bryant argues that the district court abused its discretion in sentencing him on his supervised release revocation because it failed to consider the sentencing range suggested by the policy statements in Chapter 7 of the Sentencing Guidelines. We disagree. The district court specifically indicated that it imposed its sentence on Bryant as a Category III offender, it noted that the revocation table under the Guidelines was only a non-binding recommendation, and it stated that a 35-month sentence was appropriate given McDowell’s conduct and record.
Bryant next asserts that he was denied credit for time spent in federal detention pending the district court’s sentencing on his revocation, and he contends that the government was required to assure at the time of sentencing that Bryant received this credit. This argument lacks merit, because under 18 U.S.C. § 3585(b), the computation of credit “must occur after the defendant begins his sentence.” United States v. Wilson, 503 U.S. 329, 333, 112 S.Ct. 1351,117 L.Ed.2d 593 (1992).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.